Citation Nr: 1342445	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to type 2 diabetes mellitus.

5.  Entitlement to service connection for right eye central retinal vein occlusion, claimed as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for peripheral neuropathy of the upper and lower extremities and both knees.  The Veteran's notice of disagreement was received in December 2010, a statement of the case was issued in August 2011, and a substantive appeal was received in September 2011.

This matter is also before the Board on appeal of a February 2011 rating decision of an RO which denied service connection for right eye central retinal vein occlusion.  The Veteran's notice of disagreement was received in February 2012, a statement of the case was issued in November 2012, and a substantive appeal was received in January 2013.

In July 2013, the Veteran appeared at the RO and testified at a videoconference hearing conducted by the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the record.

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.  

The issues of entitlement to service connection for a left knee disability, peripheral neuropathy of both upper and lower extremities and central retinal vein occlusion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record (and in writing) during the Veteran's July 2013 Board hearing, the Veteran withdrew the appeal of the issue of entitlement to service connection for a right knee disability; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

With respect to the Veteran's claim for service connection for a right knee disability, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to service connection for a right knee disability, the Veteran withdrew his appeal of this matter on the record and in writing at the July 2013 Board videoconference hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to service connection for a right knee disability is dismissed.


ORDER

The appeal on the issue of service connection for a right knee disability is dismissed.


REMAND

The Veteran is claiming entitlement to service connection for a left knee disability.  He asserts that his pre-enlistment left knee disability was aggravated as a result of his active duty service and he has had a continuous left knee disability.  He further claims that he has peripheral neuropathy of both upper and lower extremities and a right eye central retinal vein occlusion as a result of his service-connected diabetes mellitus.  Specifically, he claims that although his peripheral neuropathy and right eye central retinal vein occlusion occurred prior to the diagnosis of diabetes mellitus in 2009, the clinical manifestations of diabetes mellitus were prior to the 2009 diagnosis.  

The clinical evidence of record appears to be incomplete.  The earliest VA treatment records are dated in November 2009 from the Salt Lake City VAMC (VA Medical Center) and do not show a diagnosis of diabetes mellitus.  Further, the Veteran has reported being treated at the VACBOC (VA community based outpatient clinic) in Pocatello, Idaho.  However, such records are not available for review.  As VA treatment records are constructively of record; and may contain pertinent information, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, although the record includes private treatment records dated in 1992 for knee and ankle treatment and 2007 for right eye treatment and the Veteran testified that all his current treatment is with VA, it is unclear whether his complete private clinical records have been obtained.  Any available private treatment records should also be obtained.  

The record also reflects the Veteran receives Social Security Administration (SSA) disability benefits.  However, there is no indication in the claims file that VA has ever requested any of the Veteran's records in the possession of the SSA.  On remand, VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all relevant VA treatment records for the Veteran's claimed disabilities and his diabetes mellitus, to specifically include complete records from the Salt Lake City VAMC and the Pocatello VACBOC.  

2.  The RO should contact the Veteran and request that he complete and return the appropriate authorizations so that VA can obtain relevant private treatment records for his claimed disabilities and diabetes mellitus.  The RO should then obtain copies of all treatment records (not already of record) to associate with the claims file.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed). 

3.  The RO should take appropriate action to request and obtain all medical records and administrative decisions associated with any claim by the Veteran for SSA disability benefits.  All requests for records and their responses must be associated with the claims folder.

4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any claims remain denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


